CLAIBORNE, J.
This is a proceeding by rule for a license of three thousand five hundred fifty-seven and- 92-100 dollars, for the years 1921 and 1922, with two per cent per month interest on $1687.92 from March 1, 1921, and two per cent per month on $1870 from March 1, 1922, till paid, and ten per cent attorney’s fees on both principal and interest.
The defendant excepted that it could not be proceeded against by rule and that it was entitled to petition and citation.
The exception was maintained, and the suit dismissed by judgment rendered November 17, 1924.
Prom this judgment the plaintiff appealed to this court.
In this court the counsel for defendant calls our attention to the want of jurisdiction of this court.
This court will notice its want of jurisdiction without pleading 1 La. Dig. 243, 244.
By Section 29 of Article VII of the Constitution of 1921 p. 46, this court is given jurisdiction of all cases of which the Supreme Court is not given jurisdiction. By Section 10 of the same Article VII, p. 39, the Supreme Court has appellate jurisdiction in civil suits when the amount in dispute shall exceed two thousand dollars exclusive of interest.
It is therefore evident that this court is without jurisdiction and the appellant so admits it; and under Section 1 of Act 19 of 1912, p. 25, he prays this court to transfer this appeal to the Supreme Court. He is entitled to that relief.
It is therefore ordered that this cause be transferred to the Supreme Court, provided that appellant shall file in said court within fifteen days from this date a transcript of this cause prepared in accordance with the rules prescribed by said court for transcripts of appeal from the district courts to said court, together with a copy of this order; otherwise that the appeal herein be dismissed.
Case transferred to Supreme Court.